Citation Nr: 0638564	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  00-03 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, namely schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1979 to 
April 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which found that new and material 
evidence had not been submitted as required to reopen a claim 
of entitlement to service connection for a psychiatric 
disability.  

In October 2003 the veteran testified before a Veterans Law 
Judge (VLJ) sitting at the RO (Travel Board hearing).  

In an April 2004 decision the Board found that new and 
material evidence had been presented, reopened the claim, and 
remanded the reopened claim for further development.  

In July 2005 the Board again remanded the claim for further 
development.  

A July 2006 letter from the Board informed the veteran that 
the VLJ who conducted the October 2003 hearing was no longer 
employed at the Board, and asked the veteran to indicate 
whether or not he wanted to attend a new hearing.  See 
38 U.S.C.A. § 7107(c) (West 2002).  The veteran responded in 
August 2006 that he wanted to attend a new Travel Board 
hearing.  

In August 2006 the Board remanded the claim so that a Travel 
Board hearing could be scheduled.  In a September 2006 
statement, the veteran's representative indicated that the 
veteran desired a videoconference hearing instead of a Travel 
Board hearing.  A September 2006 letter informed the veteran 
that a videoconference hearing was scheduled in November 
2006.  

The record reflects that the veteran failed to report for the 
November 2006 videoconference hearing.  In a November 2006 
letter, the veteran's representative indicated that the 
veteran had a problem with transportation and that he would 
like to withdraw his request for a Board hearing.  Therefore, 
the hearing request is deemed withdrawn.  38 C.F.R. § 20.702 
(2006).  

The Board notes that the August 2006 remand referred to the 
RO the issue of entitlement to non-service connected pension 
benefits for adjudication.  This issue has not been 
adjudicated and is again referred to the RO for appropriate 
action.  



FINDINGS OF FACT

1. A psychiatric disability was not noted on the veteran's 
enlistment examination for entry into service.  

2.  There is clear and unmistakable evidence that the 
psychiatric disability existed prior to service. 

3.  There is not clear and unmistakable evidence that the 
psychiatric disability was not aggravated in service.  

4.  The current psychiatric disability is related to a 
psychiatric disability identified in service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
psychiatric disability, namely schizophrenia, on the basis of 
aggravation, are met.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  


II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Except as otherwise noted, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West 2002).

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted at entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111, 1137; 38 C.F.R. § 3.304(b).

Prior to May 4, 2005, the provisions of 38 C.F.R. § 3.304(b) 
provided that the presumption of soundness could be rebutted 
by clear and unmistakable evidence that a disease or injury 
existed prior to service.  38 C.F.R. § 3.304(b) (2004).  This 
was in contrast with the requirement in 38 U.S.C.A. § 1111 
that the presumption of soundness is rebutted only when clear 
and unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (emphasis added).  

In a precedent opinion, the VA General Counsel concluded that 
38 C.F.R. § 3.304(b) conflicted with 38 U.S.C.A. § 1111, and 
that the regulation was therefore invalid.  VAOPGCPREC 3-2003 
(2003).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) adopted the General Counsel's 
position.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).  

The provisions of 38 C.F.R. § 3.304(b) have been amended to 
include the requirement that there be clear and unmistakable 
evidence that the disability was not aggravated.  70 Fed. 
Reg. 23,029 (May 4, 2005) (codified at 38 C.F.R. § 3.304(b)).  
Thus, under current law, the presumption of soundness is 
rebutted only if there is clear and unmistakable evidence 
that the psychiatric disability existed prior to service and 
that any pre-existing condition was not aggravated by 
service.  

The veteran had a normal psychiatric clinical evaluation at 
his September 1979 enlistment examination at entry into 
service.  Therefore, the presumption of soundness applies.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In his initial claim for service connection, filed in April 
1980, the veteran claimed entitlement to service connection 
for a personality disorder, mental disorder, which began in 
early 1979.  He noted that he was claiming that his 
disabilities had been aggravated by service.  In describing 
treatment for his claimed disabilities prior to service, the 
veteran reported that he had been hospitalized at Norwich 
State Hospital for 1 week in April 1979 and at Middlesex 
Memorial Hospital for 2 weeks in April and May 1979.  

While records of hospitalization prior to service have not 
been associated with the claims file, a report of 
hospitalization from Cedarcrest Regional Hospital in January 
and February 1983 notes that the veteran was hospitalized at 
Norwich State Hospital in April 1979 and that, during that 
admission, it was mentioned that he had a history of "pot, 
acid, and alcohol abuse," and that the reason for 
hospitalization at that time was that he was asking for a 
shotgun, displayed knives in his room, admitted auditory 
hallucination, and was speaking frequently of suicide.  The 
February 1983 hospital report states that, on mental status 
examination in April 1979, the veteran was found irrelevant, 
with looseness of association and auditory hallucination, and 
was negativistic, belligerent, and inappropriate.  The April 
1979 diagnosis was noted to be schizophrenia, acute 
schizophrenic episode, and the veteran was put on medication.  

The February 1983 hospital report also notes psychiatric 
hospitalizations in service, at Middlesex Memorial Hospital 
in April 1980, at North Hampton VA Medical Center in 
September 1980, and at Cedarcrest Regional Hospital in March 
and April 1981, April and May 1982, and August to November 
1982.  

Because the veteran has indicated that he had a psychiatric 
disability prior to entry into service, which was aggravated 
therein, and the report of hospitalization from Cedarcrest 
Regional Hospital in January and February 1983 notes 
hospitalization in April 1979, prior to entry into service, 
with a diagnosis of schizophrenia, acute schizophrenic 
episode, the Board concludes that there is clear and 
unmistakable evidence that the veteran's psychiatric 
disability pre-existed service.  

However, the evidence is not clear and unmistakable on the 
question of in-service aggravation.  Although no psychiatric 
disability was noted on entrance into service in September 
1979, the service medical records reveal that the veteran was 
hospitalized from January 1980 until his discharge in April 
1980, with diagnoses of acute psychotic episode, did not 
exist prior to entry, borderline personality disorder, 
existed prior to entry, and passive dependent personality 
disorder, existed prior to entry.  The primary diagnosis of 
the April 1980 medical board was acute psychotic episode, 
recovered.  This in-service treatment, coupled with the fact 
that the veteran had several psychiatric hospitalizations in 
the years following discharge, weighs against a finding that 
there was no aggravation.  

Since the evidence is not clear and unmistakable on the 
question of aggravation, the presumption of soundness is not 
rebutted.

Since the presumption of soundness is not rebutted, the claim 
is treated as a simple claim for service connection.  Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The evidence of record demonstrates that the veteran has a 
current psychiatric disability, namely schizophrenia, 
therefore, the first element of a successful service 
connection claim is met.  

In this regard, at VA examination in February 2006, the Axis 
I diagnosis was schizophrenia, paranoid, chronic; 
polysubstance abuse, in full sustained remission, in a 
controlled environment; and, alcohol dependence, in early 
sustained remission, in a controlled environment 
(provisional).   The finding of current disability is further 
bolstered by a September 1999 statement from the veteran's 
psychiatrist, in which he stated that he had been working 
with the veteran since 1992, and confirmed a diagnosis of 
schizophrenia, paranoid type.  

In regard to the second element of the claim, the Board notes 
that the February 2006 VA examiner stated that it was unclear 
exactly when the veteran first developed schizophrenia 
because he was using illicit substances around the same time 
he was likely to develop the disorder and because 
schizophrenia and some substances, such as hallucinogens, 
typically present with similar symptoms.  The examiner 
concluded that her best guess was that the veteran may have 
developed symptoms of schizophrenia prior to his enlistment 
into service.  

The examiner also noted that it was unclear whether or not 
the veteran had schizophrenia in September 1979 because, 
although the veteran reported that he knew something was 
psychologically wrong with him, he actively withheld this 
information so he could join the military.  She added that it 
would be difficult to determine whether or not the veteran 
met the DSM-IV criteria for schizophrenia due to concurrent 
substance abuse and the differential diagnostic challenges 
thereof.  American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994) (DSM-IV).  However, in her best clinical judgment, it 
was just as likely as not that the veteran had symptoms of 
schizophrenia in September 1979 and may have met the 
diagnostic criteria for schizophreniform disorder, the pre-
schizophrenia diagnosis that one carries for 6 months prior 
to a full diagnosis of schizophrenia.  

The examiner added that the concurrent use of substances 
again made it difficult to determine whether or not the 
veteran met the diagnostic criteria for schizophrenia at the 
end of his active service in April 1980, as it was difficult 
to determine whether his symptoms at that time were due to 
substance use, schizophrenia, or some combination thereof.  

In regard to whether there was an in-service increase in the 
symptoms of schizophrenia beyond the natural progression of 
the disorder, the examiner again noted that the conclusion 
was unclear, but, she opined that it was somewhat more likely 
than not that the veteran experienced an increase in 
schizophrenia symptoms during military service.  Concerning 
the degree of progression, she opined that it was just as 
likely as not that the progression of symptoms extended 
beyond the natural progression of the disorder.    

Because lack of aggravation has not been proven by clear and 
unmistakable evidence, as discussed above, and because the VA 
examiner opined that it was somewhat more likely than not 
that the veteran experienced an increase in schizophrenia 
symptoms during service, and that such increase was just as 
likely as not to be beyond the natural progression of the 
disorder, the second element of the service connection claim 
is satisfied.  

At the October 2003 Travel Board hearing, the veteran 
testified to a continuity of treatment for schizophrenia 
since service.  Such continuity is bolstered by March 1990, 
November 1990 and June 1992 letters from psychiatrists at 
Manchester Memorial Hospital which stated that the veteran 
was in care there and had a long history of psychiatric 
illness with repeated psychiatric hospitalizations.  Such 
continuity of treatment reported by the veteran and reflected 
in the record shows a current disability and links that 
disability to service.  

The findings on the February 2006 VA examination also serve 
to link the current psychiatric disability to the disability 
identified in service.  

Resolving reasonable doubt in favor of the veteran, the 
criteria for a grant of service connection have been met.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a psychiatric 
disability, namely schizophrenia, is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


